Citation Nr: 0005039	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lung cancer secondary 
to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for lung cancer as 
secondary to asbestos exposure.  
REMAND

On the veteran's substantive appeal in February 1995, he 
indicated that he desired a hearing before the Board.  In the 
portion of the form where one elects whether to appear before 
the Board in Washington, D.C. or at the RO, he indicated that 
he wished to appear personally at a local VA office before a 
"hearing officer."  He was afforded a hearing before local 
RO personnel. 

The Board remanded this case in August 1996 to obtain 
additional medical records and a comprehensive VA 
examination.  In November 1996, the veteran indicated a 
letter that he wished to have a Board hearing in Washington.  
Since there was a conflict in the record as to the veteran's 
desires, the Board advised him in a December 1999 letter that 
he should clarify which type of hearing he wanted or one 
would be scheduled at the Board.  Since he did not reply 
within the time specific, such hearing was scheduled.  
However, in February 2000, the veteran's Congressional 
representative informed the Board that the veteran thought he 
had elected to have a Board hearing at the RO and that he 
could not travel to Washington, DC.  Given the confusion in 
the record, the Board construes the representative's 
information to be a response to the December 1999 letter.  

In order to afford the veteran full due process, the case 
will be REMANDED for the following action:

The RO should schedule a travel board 
hearing for the appellant.  The RO, by 
letter, should inform the appellant and 
his representative of the date, time, and 
location of the hearing.  All efforts 
made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



